Title: Alexander Fowler to the American Commissioners, 6 August 1778
From: Fowler, Alexander
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John



  London 6th. Agust 1778.
  The Petition of Alexander Fowler Esquire late an Officer in HisBrittannick Majestys Service. Humbly Sheweth.

That your Petitioner served His Brittannick Majesty Eighteen Years with Honor and Reputation as will be seen by the Annexed Testimonials of His Conduct and Character.
That in the year 1773, your Petitioner being then quartered in the City of Philadelphia, when it was no longer doubtfull that the British Legislature had formed a Plan to entail Slavery on the Inhabitants of North America, and when the liberal part of the British Soldiery spoke the language of Britons and openly expressed their Indignation against so Unconstitutional a System, among Whom Was your Petitioner, Who in Consequence thereof soon became deserted by His Brother Officers, Who declared Him a Son of Liberty. His former Bosom Friends soon became His Worst Enemies; the Confidence of Friendship was sacrifised, and every effort tryed to prejudice the Commander in Chief (General Gage) against your Petitioner, Which by the duplicity of False Friends was soon effected.
Your Petitioner at this time had been above Four Years at the head of the list of Lieutenants, and as an Augmentation of Two Companies to each Regiment was to take place He was every day in expectation of His Company; but of this your Petitioner was prevented by the Unjust Conduct of General Gage and left in such a Condition at Boston as Would have touched the Heart of the most obdurate—Cooped up in that City Come Servitude, and too Weak to bear the Inclemency of Winter Without Pay, Lodging, Fuel, or Provission; and had it not been for the Attention and assistance of a Brother in the 38th. Regiment, He must with His Wife have then perished for Want for Money was not to be had but from Paymasters of Regiments Who did not dare to supply Him, nor were Fuel or Provissions to be had but from the Commissaries who would not furnish Him with any. Thus Situated, your Petitioner Was Prohibited from going to Pensylvania, or any other part of the Continent, nor would General Howe, (after General Gage left Boston) allow Him a Passage on Board of a Transport to England. Your Petitioner However with much difficulty, at last procured a Passage on Board of a Victualler, sailed from Boston the 5th. December 1775, and Arrived in England the 27th. of same Month, when after advising with His Friends, He took the Opinion of Mr. Serjeant Glynn, and Accordingly brought an Action of Damages against General Gage for £5000. But a certain Secret Influence pervades every Court of Justice in Great Britain: The tryal was quashed Your Petitioner was not Allowed a Hearing. A Middlesex Special Jury was directed by the Partiallity of a Judge to find a Verdict for Defendent thereby Involving your Petitioner in Tenfold Affliction. Your Petitioner thereupon with the Assistance of a Friend got a Letter conveyed to the Honorable Silas Deane, who from the Contents of a Letter Intercepted by the Continental Congress in 1775, and your Petitioners Intimacy With Mr. Wharton, Mr. Bache, Mr. John Baynton, Mr. John Bayard, Dr. Morgan, and Mr. George Morgan &c. became fully acquainted with His Sentiments, and thereupon humanely forwarded said Letter to Your Petitioner to Guard him against the Consequences, a Copy of which He has herewith Annexed. And Mr. Deane, knowing the Situation of your Petitioner, on the Receipt of His Letter from London immediately procured Him a Passage and acquainted Him by Letter therewith, which Unfortunately for your Petitioner on Account of the Embarrasment of His Private Affairs He had it not in His Power to Embrace, of which Mr. Samuel Wharton is fully acquainted, as well as with your Petitioners line of Conduct since His Arrival in England, and the Anxiety he has been Under to get to the United States of America. The treatment of your Petitioner he Will presume to say is without a precedent in the Annals of this or any other Civilized Nation; But He will not presume to trouble your Excellencys with a more Circumstantial detail of it, flattering himself at the same time that Your Excellencys are not Unacquainted therewith.
As an oppressed and suffering Friend of Liberty; As an Injured and Ruined Individual for His Attachment to the Cause of America, your Petitioner has thus presumed to Appeal to the Humanity of your Excellencies, And Humbly Prays that your Excellencies will procure Him and His Wife a Passage to any part of the United States of North America, and for such other protection and Countenance as to your Excellencies may seem Most Meet.
For Which your Petitioner as in duty Bound shall ever Pray.
A. Fowler.
To the Honorable Benjamin Franklin, Arthur Lee & John Adams Esquires Commissioners Plenipotentiary of the united States of North America.
 
Notation: Mr A Fowler Letter lately in the B Army. 6 Aout 1778.
